IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SOUTHEASTERN REPROGRAPHICS,            : No. 437 MAL 2016
INC., NOW KNOWN AS THE DAVEY           :
RESOURCE GROUP,                        :
                                       : Petition for Allowance of Appeal from
                    Respondent         : the Order of the Commonwealth Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
BUREAU OF PROFESSIONAL AND             :
OCCUPATIONAL AFFAIRS, THE STATE        :
REGISTRATION BOARD FOR                 :
PROFESSIONAL ENGINEERS, LAND           :
SURVEYORS AND GEOLOGISTS,              :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.